EXECUTION VERSION




NCR Corporation
864 Spring Street NW
Atlanta, GA 30308


March 19, 2018


Mr. Mark D. Benjamin
c/o NCR Corporation
864 Spring Street NW
Atlanta, GA 30308


Dear Mark,


(1)
This letter agreement (this “Letter Agreement”) confirms the agreement between
NCR Corporation (“NCR”) and you that, subject to (a) your continued employment
with NCR, and assistance with an orderly transition, through March 21, 2018 (the
“Separation Date”), (b) your provision of the Consulting Services described in
Section 6 of this Letter Agreement, and (c) your execution of the release of
claims in the form attached hereto as Exhibit B (in consideration, in part, for
NCR’s execution of the release of claims in the form attached hereto as Exhibit
A) following, but not later than, the twenty-first day following, the Separation
Date and your non-revocation of such release during the applicable revocation
period, you (or your legal representative or the legal representative of your
estate, as applicable, if you should die or become disabled prior to the payment
thereof) will be entitled to a lump sum cash payment of $1,500,000, less
applicable tax withholdings, payable on the thirtieth day following the
Separation Date. Upon the termination of your employment with NCR, you shall
forfeit all unvested NCR equity awards and you shall not be entitled to any
transition or severance payment other than as set forth in the immediately
preceding sentence. In addition to the foregoing, you shall receive from NCR all
salary and benefits otherwise due to you through the Separation Date.



(2)
Effective as of the Separation Date, you hereby tender your resignation from all
positions you hold with NCR, including each of its subsidiaries and affiliates,
and you agree to execute such documents as NCR shall reasonably request to
evidence any such resignation.



(3)
You reaffirm the restrictive covenants set forth in your 2017 equity award
agreements, i.e., those pertaining to non-competition, non-solicitation,
non-recruitment/hiring, and non-disclosure (the “2017 Restrictive Covenants”).
For the avoidance of doubt, the Separation Date shall be the commencement date
for any applicable post-employment periods pursuant to the 2017 Restrictive
Covenants and such post-employment periods shall not be extended



    



--------------------------------------------------------------------------------





by the Term (as defined below), which Term shall run concurrent with such
post-employment periods.


(4)
During your employment with NCR and thereafter, you agree that you will not
disclose, unless required by applicable law or regulation or by a court of
competent jurisdiction, to any third party, nor use on your own behalf, any of
NCR’s confidential, technical, marketing, business, financial or other
information not publicly available.



(5)
During your employment with NCR and thereafter, you will not directly or
indirectly make disparaging comments that adversely affect the reputation of NCR
or its directors or executive officers. NCR agrees to instruct its current
executive officers and directors not to directly or indirectly make disparaging
comments that adversely affect your reputation. Nothing herein shall prevent
either NCR or you from testifying truthfully in any legal proceeding or before
any applicable governmental agency or department or in any legal proceeding to
enforce the terms of this Letter Agreement.



(6)
Following the Separation Date, you agree to provide consulting services to NCR
on the following terms:



(a)
Term. You shall render the Consulting Services (as defined below) to NCR, on the
terms and conditions set forth in this Section 6, during the period beginning on
the Separation Date and ending on April 6, 2018 (the “Term”).



(b)
Consulting Services. You agree that, during the Term, you shall assist with the
transition of your duties as Chief Operating Officer of NCR as reasonably
requested by NCR (the “Consulting Services”). During the Term, you will be
reasonably available for the purpose of rendering (and to the extent requested
shall provide), for up to thirty hours per week, during regular business hours
or at such other time or times as mutually agreed, the Consulting Services.
During the Term, you shall not be required to travel to NCR’s headquarters or to
any other location. Any expenses that you may incur on NCR’s behalf in rendering
the services must be approved in advance by NCR and, if approved, shall be
promptly reimbursed by NCR upon written submission by you of the applicable
invoice or statement evidencing such expenses. You shall be indemnified by NCR
to the maximum extent permitted by law and NCR’s governing documents for the
services that you render hereunder during the Term.



(c)
Independent Contractor. You understand that your relationship with NCR during
the Term shall be that of an independent contractor and during the Term you
shall not be considered an employee of NCR for tax purposes or for any other
purposes whatsoever. You



-2-

--------------------------------------------------------------------------------





specifically understand and agree that during the Term you will not be entitled
to, nor be eligible to participate in, any benefits or privileges offered or
given by NCR or any of its affiliates to their respective employees as a result
of the relationship established by this Section 6. You agree that, during the
Term, you will not be an agent of NCR or any of its affiliates, and that you
will have no authority, implied or actual, to act on behalf of NCR or any of its
affiliates or to enter into any agreement that would bind either NCR or any of
its affiliates.


(d)
Non-Assignability. You may not assign this consulting agreement without the
prior written permission of NCR. Any attempt to assign any rights, duties, or
obligations that arise under this consulting agreement without such permission
shall be void.

 
(7)
Any controversy or claim arising out of or related to this Letter Agreement
shall be resolved by binding arbitration. The arbitration shall be pursuant to
the then current rules of the American Arbitration Association and shall be held
in the Borough of Manhattan in New York City. The arbitration shall be held
before a single arbitrator who is an attorney. The arbitrator’s decision and
award shall be final and binding and may be entered in any court having
jurisdiction. Issues of arbitrability shall be determined in accordance with the
U.S. federal substantive and procedural laws relating to arbitration; in all
other respects, this Letter Agreement shall be governed by the laws of the State
of Georgia in the United States, without regard to its conflict-of-laws
principles. Each party shall bear its own attorney fees associated with the
arbitration; other costs, and the expenses of the arbitration, shall be borne as
provided by the rules of the American Arbitration Association.



(8)
Notwithstanding the preceding Section 7, in the event that you breach Section 4
or Section 5 of this Letter Agreement, or any of the 2017 Restrictive Covenants,
you acknowledge that NCR may sustain irreparable injury and may not have an
adequate remedy at law. As a result, in the event of such a breach NCR may, in
addition to any other remedies available to it, bring an action in a court of
competent jurisdiction for equitable relief pending appointment of an arbitrator
and completion of an arbitration, and in such instance shall not be required to
post a bond.



(9)
The validity, interpretation, construction and performance of the Letter
Agreement shall in all respects be governed by the laws of Georgia, without
reference to principles of conflict of law.



(10)
Nothing in this Letter Agreement or the release attached hereto as Exhibit B
shall prevent you from making a good faith report or related disclosures to any
governmental agency or



-3-

--------------------------------------------------------------------------------





entity regarding potential violations of applicable federal, state, or local law
or to take other actions protected as whistleblower activity under applicable
law.


(11)
NCR may withhold from any amount payable or benefit provided under this Letter
Agreement such Federal, state, local, foreign and other taxes as are required to
be withheld pursuant to any applicable law or regulation.



(12)
This Letter Agreement, the 2017 Restrictive Covenants, and the releases attached
hereto as Exhibits A and B represent the entire agreement between the parties as
to the subject matters herein and supersede all prior and contemporaneous
understandings and agreements with respect thereto. This Letter Agreement shall
be binding upon the successors and assigns of NCR and upon your heirs,
beneficiaries and legal representatives.

  
(13)
This Letter Agreement may not be amended except by a writing signed by both
parties. Waiver by a party of any breach of any provision of this letter
agreement by the other party shall not operate nor be construed as a waiver of
any subsequent or other breach. No provision or breach of this letter agreement
may be waived except by a written instrument signed by the party waiving such
provision or breach, which states that such party is waiving such provision or
breach.



[Remainder of Page Intentionally Left Blank.]


-4-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned parties have executed this Letter Agreement
as of the date first written above.
 
 
 
 
NCR CORPORATION
 
 
By:
 
/s/ Andrea L. Ledford
Name:
Title:


 
Andrea L. Ledford
EVP, CAO & CHO


 
 
 
 
 
 
 
 
 
Agreed to and Accepted:  


 
 /s/ Mark Benjamin
Mark D. Benjamin





[Signature Page to Letter Agreement]

--------------------------------------------------------------------------------






Exhibit A
FORM OF COMPANY RELEASE OF CLAIMS


1.    FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which
is hereby acknowledged, NCR Corporation (the “Company”) on its behalf, and on
behalf of its predecessors, affiliates and successors, and each of its past,
present and future officers, directors, employees, representatives, attorneys,
insurers, agents and assigns, individually and in their official capacities,
hereby releases and forever discharges Mark Benjamin (“Executive”) from any and
all known causes of action, rights or claims of any type or description, which
they have had in the past, now have, or might now have, through the date of
signing of this Release of Claims, in any way resulting from, arising out of or
connected with Executive’s employment by the Company or any of its subsidiaries
or other affiliates or the termination of that employment or pursuant to any
federal, state or local law, regulation or other requirements, including,
without limitation, those arising under common law.


2.    Excluded from the scope of this Release of Claims is (a) any claim based
on facts not known by the Company on the date of execution of this Release of
Claims, (b) any claim arising under the Letter Agreement, dated March 19, 2018
(the “Letter Agreement”) after the effective date of this Release of Claims, (c)
any claim arising under the 2017 Restrictive Covenants (as defined in the Letter
Agreement) after the effective date of this Release of Claims, and (d) any
claims relating to Executive’s commission of fraud or criminal acts against the
Company or its affiliates. Intending to be legally bound, the Company has signed
this Release of Claims as of the date written below.


3.    This agreement shall be construed, enforced and interpreted in accordance
with and governed by the laws of the State of Georgia, without reference to its
principles of conflict of laws.
 
4.    It is the intention of the parties hereto that the provisions of this
agreement shall be enforced to the fullest extent permissible under all
applicable laws and public policies, but that the unenforceability or the
modification to conform with such laws or public policies of any provision
hereof shall not render unenforceable or impair the remainder of this agreement.
Accordingly, if any provision shall be determined to be invalid or unenforceable
either in whole or in part, this agreement shall be deemed amended to delete or
modify as necessary the invalid or unenforceable provisions to alter the balance
of this agreement in order to render the same valid and enforceable.


5.    This agreement may not be orally canceled, changed, modified or amended,
and no cancellation, change, modification or amendment shall be effective or
binding, unless in writing and signed by both parties to this agreement.


 
 
NCR CORPORATION
 

Date
 
Name:
Title:





[Signature Page to Company Release]

--------------------------------------------------------------------------------






Exhibit B
FORM OF EXEUCTIVE RELEASE OF CLAIMS
 
1.    In consideration of the payment to which Mark D. Benjamin (the
“Executive”) is entitled from NCR Corporation pursuant to that certain letter
agreement dated March 19, 2018, 2018 (the “Letter Agreement”), the Executive for
himself, his heirs, administrators, representatives, executors, successors and
assigns (collectively “Releasors”) does hereby irrevocably and unconditionally
release, acquit and forever discharge NCR Corporation (the “Company”) and its
subsidiaries, affiliates and divisions (the “Affiliated Entities”) and their
respective predecessors and successors and their respective, current and former,
trustees, officers, directors, partners, shareholders, agents, employees,
consultants, independent contractors and representatives, including without
limitation all persons acting by, through, under or in concert with any of them
(collectively, “Releasees”), and each of them from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, remedies, actions, causes of action, suits, rights,
demands, costs, losses, debts and expenses (including attorneys’ fees and costs)
of any nature whatsoever, known or unknown, whether in law or equity and whether
arising under federal, state or local law and in particular including any claim
for discrimination based upon race, color, ethnicity, sex, age, national origin,
religion, disability, or any other unlawful criterion or circumstance, relating
to the Executive’s employment or termination thereof, which the Executive and
Releasors had, now have, or may have in the future against each or any of the
Releasees, including but not limited to claims based on express or implied
contract or corporate policies, covenants of good faith and fair dealing,
wrongful discharge, claims under any federal, state, and local laws, regulations
and ordinances, including but not limited to Title VII of the Civil Rights Act
of 1964, the Civil Rights Act of 1991, the Americans with Disabilities Act and
the Age Discrimination in Employment Act, the Employee Retirement Income
Security Act (“ERISA”), the Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall
Street Reform and Consumer Protection Act, including all amendments to the
foregoing statutes, claims for violation of public policy, damages in tort, or
claims under the common law; and claims for any other compensation or damages or
attorneys’ fees, from the beginning of the world until the date hereof (the
“Execution Date”).
 
2.    The Executive acknowledges that: (a) this entire agreement is written in a
manner calculated to be understood by him and that he does understand it, that
it contains a waiver of claims under the Age Discrimination in Employment Act
and that it does not waive claims that may arise in the future; (b) he has been
advised to consult with an attorney before executing this agreement; (c) he is
entering into it knowingly, voluntarily and with full knowledge of its
significance; (d) he was given a period of twenty-one days within which to
consider this agreement; and (d) to the extent he executes this agreement before
the expiration of the twenty one-day period, he does so knowingly and
voluntarily and only after consulting his attorney. The Executive shall have the
right to cancel and revoke this agreement during a period of seven days
following the Execution Date, and this agreement shall not become effective, and
no money shall be paid or benefits provided pursuant to the Letter Agreement,
until after the expiration of such seven-day period. The seven-day period of
revocation shall commence upon the Execution Date. In order to revoke this
agreement, the Executive shall deliver to the Company, prior to the expiration
of said seven-day period, a written notice of revocation addressed to NCR’s
General Counsel at 864 Spring Street NW, Atlanta GA


B-1

--------------------------------------------------------------------------------





30308, with an electronic mail copy to edward.gallagher@ncr.com. Upon such
revocation, this agreement shall be null and void and of no further force or
effect.
 
3.    Notwithstanding anything else herein to the contrary, this Release shall
not affect: (a) the obligations of the Company set forth in the Letter Agreement
or other obligations that, in each case, by their terms, are to be performed
after the date hereof (including, without limitation, obligations to Executive
under any stock option, stock award or agreements or obligations under any
pension plan or other benefit or deferred compensation plan, all of which shall
remain in effect in accordance with their terms); (b) obligations to indemnify
the Executive respecting acts or omissions in connection with the Executive’s
service as a director, officer or employee of the Affiliated Entities; (c)
obligations with respect to insurance coverage under any of the Affiliated
Entities’ (or any of their respective successors) directors’ and officers’
liability insurance policies; (d) any right Executive may have to obtain
contribution in the event of the entry of judgment against Executive as a result
of any act or failure to act for which both Executive and any of the Affiliated
Entities are jointly responsible; or (e) any right Executive may have in his
capacity as a shareholder of the Company.
 
4.    This agreement shall be construed, enforced and interpreted in accordance
with and governed by the laws of the State of Georgia, without reference to its
principles of conflict of laws.
 
5.    It is the intention of the parties hereto that the provisions of this
agreement shall be enforced to the fullest extent permissible under all
applicable laws and public policies, but that the unenforceability or the
modification to conform with such laws or public policies of any provision
hereof shall not render unenforceable or impair the remainder of this agreement.
Accordingly, if any provision shall be determined to be invalid or unenforceable
either in whole or in part, this agreement shall be deemed amended to delete or
modify as necessary the invalid or unenforceable provisions to alter the balance
of this agreement in order to render the same valid and enforceable.


6.    This agreement may not be orally canceled, changed, modified or amended,
and no cancellation, change, modification or amendment shall be effective or
binding, unless in writing and signed by both parties to this agreement.


[Remainder of Page Intentionally Left Blank]
 




B-2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned parties have executed this agreement, which
includes a release.
 
 
 
 
NCR CORPORATION
 
 
By:
 
 
Name:
 
 
Title:
 
 
 




Agreed to and Accepted:  


 
 
Mark D. Benjamin




_______________________________
Date
 





[Signature Page to Executive Release]